Citation Nr: 1540075	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  08-13 127A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUE

Entitlement to a higher level of special monthly compensation based on the need for the regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1956 to August 1959, and from October 1959 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  

In a March 2010 VA Form 9, the Veteran requested a Board hearing at the local RO, which was scheduled to occur in December 2011.  Prior to the scheduled hearing, the Veteran requested that the hearing be canceled and his appeal be forwarded for appellate review.  As the Veteran did not subsequently submit a motion for a new hearing, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

In a January 2014 decision, the St. Petersburg RO granted entitlement to SMC based on the need for aid and attendance under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b), effective February 28, 2013.  In a November 2014 decision, the Board granted entitlement to SMC based on the need for aid and attendance prior to February 28, 2013.  

The Veteran appealed the November 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Joint Motion for Partial Remand, the Court partially vacated the November 2014 Board decision to the extent that it did not consider entitlement to a higher level of SMC based on the need for aid and attendance, and remanded that portion of the appeal to the Board for adjudication consistent with the Court's order.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran is in receipt of SMC based on the need for aid and attendance under 38 U.S.C.A. § 1114(l) and 38 C.F.R. § 3.350(b) ("the L rate"), effective September 28, 2006.  The Veteran contends that a higher level of SMC is warranted based on a higher need for aid and attendance.  Specifically, the Veteran contends that he has distinct service-connected disabilities that separately render him in need of aid and attendance.  As such, the Veteran contends that he is entitled to two separate L rates of SMC, thereby rendering him entitled to SMC under 38 U.S.C.A. § 1114(o) and 38 C.F.R. § 3.350(e) ("the O rate"), 38 U.S.C.A. § 1114(r)(1) and 38 C.F.R. § 3.350(h) ("the R1 rate"), or 38 U.S.C.A. § 1114(r)(2) and 38 C.F.R. § 3.350(h) ("the R2 rate").  

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350, 3.352. SMC is authorized under subsections (k) through (s), with the rate amounts increasing the later in the alphabet the letter appears (except for the "S" rate).  SMC at the "K" and "R" rates are paid in addition to any other SMC rates, with certain monetary limits.  SMC at "the K rate" is provided for loss or loss of use of certain body parts.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). 

SMC at the L rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet, or one hand and one foot, or is blind in both eyes, or is permanently bedridden or with such significant disabilities as to be in need of regular aid and attendance.  See 38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b).  The following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).

SMC at "the M rate" is warranted if a veteran, as a result of service-connected disability, has suffered the anatomical loss or loss of use of both hands or of both legs with factors preventing natural knee action with prostheses in place, or of one arm and one leg with factors preventing natural elbow and knee action with prostheses in place, or has suffered blindness in both eyes having only light perception; or has suffered blindness in both eyes, rendering such a veteran so significantly disabled as to be in need of regular aid and attendance.  38 U.S.C.A. 
§ 1114(m); 38 C.F.R. § 3.350(c). 

SMC at "the N rate" is warranted if a veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of both arms with factors preventing elbow action with prostheses in place, has suffered the anatomical loss of both legs with factors that prevent the use of prosthetic appliances.  38 U.S.C.A. § 1114(n); 38 C.F.R. § 3.350(d).  SMC at the N rate is also warranted if a veteran's service-connected disability has caused him to suffer anatomical loss of one arm and one leg with factors that prevent the use of prosthetic appliances, or to suffer blindness without light perception in both eyes.  Id. 

SMC at the O rate is warranted if a veteran, as the result of service-connected disability, has suffered disability under conditions which would entitle such veteran to two or more of the rates provided in one or more of 38 U.S.C.A. § 1114(l) through (n), with no condition being considered twice in the determination; if a veteran has suffered the anatomical loss of both arms with factors that prevent the use of prosthetic appliances; or bilateral deafness (and the hearing impairment in either one or both ears in service connected) rated at 60 percent or more disabling with service-connected total blindness with 5/200 visual acuity or less.  38 U.S.C.A. 
§ 1114(o); 38 C.F.R. § 3.350(e).  SMC at the O rate is also warranted for total deafness in one ear or bilateral deafness (and the hearing impairment in either one or both ears is service connected) rated at 40 percent or more disabling and the veteran has also suffered service-connected blindness having only light perception or less.  Id. 

Paralysis of both lower extremities together with the loss of anal and bladder sphincter control will entitle a veteran to the O rate of SMC, through the combination of loss of use of both legs and helplessness.  The requirement of loss of anal and bladder sphincter control is met even though incontinence has been overcome under a strict regimen of rehabilitation of bowel and bladder training and other auxiliary measures.  38 C.F.R. § 3.350(e)(2).

Determinations for entitlement to the O rate of SMC must be based upon separate and distinct disabilities.  That requires, for example, that where a veteran who had suffered the loss or loss of use of two extremities is being considered for the maximum rate on account of helplessness requiring regular aid and attendance, the latter must be based on need resulting from pathology other than that of the extremities.  38 C.F.R. § 3.350(e). 

If the loss of use of two extremities or being permanently bedridden leaves the person helpless, an increase is not in order on account of this helplessness.  Under no circumstances will the combination of "being permanently bedridden" and "being so helpless as to require regular aid and attendance" without separate and distinct anatomical loss, or loss of use, of two extremities be taken as entitling a veteran to the maximum benefit.  The fact, however, that two separate and distinct entitling disabilities, such as loss of use of both hands and both feet, result from a common etiological agent, for example, one injury or rheumatoid arthritis, will not preclude maximum entitlement.  38 C.F.R. § 3.350(e).

The provisions of 38 U.S.C.A. § 1114(p) provide for "intermediate" SMC rates between the different subsections based on anatomical loss or loss of use of the extremities or blindness in connection with deafness and/or loss or loss of use of a hand or foot.  38 U.S.C.A. § 1114(p); 38 C.F.R. § 3.350(f). 

In addition to the statutory rates payable under 38 U.S.C.A. § 1114(l) through (n) and the intermediate or next-higher rate provisions set forth under 38 U.S.C.A. 
§ 1114(p), additional single permanent disability or combinations of permanent disabilities independently ratable at 50 percent or more will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the O rate.  The disability or disabilities independently ratable at 50 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  
38 C.F.R. § 3.350(f)(3).

Also, additional single permanent disability or combinations of permanent disabilities independently ratable at 100 percent apart from any consideration of individual unemployability will afford entitlement to the next-higher intermediate rate, or if already entitled to the next-higher intermediate rate, then to the next-higher statutory rate under 38 U.S.C.A. § 1114, but not above the O rate.  The disability or disabilities independently ratable at 100 percent or more must be separate and distinct and involve different anatomical segments or bodily systems from the conditions establishing entitlement under 38 U.S.C.A. § 1114(l) through (n), or the intermediate rate provisions of 38 U.S.C.A. § 1114(p).  38 C.F.R. 
§ 3.350(f)(4). 

A veteran receiving SMC at the O rate, at the maximum rate under 38 U.S.C.A. 
§ 1114(p), or at the intermediate rate between the N rate and the O rate plus SMC at the K rate, who is in need of regular aid and attendance or a higher level of care is entitled to an additional allowance during periods that he is not hospitalized at the United States Government's expense.  38 U.S.C.A. § 1114(r).  Determination of this need is subject to the criteria of 38 C.F.R. § 3.352.  38 C.F.R. § 3.350(h).  The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) or (p), or was based on an independent factual determination.  38 C.F.R. § 3.350(h).  The amount of the additional allowance payable to a veteran in need of regular aid and attendance is the R1 rate.  38 U.S.C.A. § 1114(r)(1).  The amount of the additional allowance payable to a veteran in need of a higher level of care is the R2 rate.  38 U.S.C.A. § 1114(r)(2).  

The higher level aid and attendance allowance (the R2 rate) is payable in lieu of the regular aid and attendance allowance (the R1 rate) when all of the following conditions are met: (i) the veteran is entitled to the compensation authorized under 38 U.S.C.A. § 1114(o), or the maximum rate of compensation authorized under 
38 U.S.C.A. § 1114(p); (ii) the veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352(a); and (iii) the veteran needs a "higher level of care" (as defined in 38 C.F.R. § 3.352(b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the veteran would require hospitalization, nursing home care, or other residential institutional care.  38 C.F.R. §§ 3.350(h)(3); 3.352(b)(1)(i-iii).

Need for a higher level of care shall be considered to be need for personal health-care services provided on a daily basis in the veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a physical therapist licensed to practice by a state or political subdivision.  38 C.F.R. § 3.352(b)(2).

The term "under the regular supervision of a licensed health-care professional" means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice.  A person performing personal health-care services who is a relative or other member of the veteran's household is not exempted from the requirement that he or she be a licensed health-care professional or be providing such care under the regular supervision of a licensed health-care professional.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(b)(2-4), (c).

The requirements for establishing the need for a higher level of care are to be strictly construed.  The higher level aid and attendance allowance is to be granted only when the veteran's need is clearly established and the amount of services required by the veteran on a daily basis is substantial.  38 C.F.R. § 3.352(b)(5).

In review of the evidence currently of record, the Board finds insufficient evidence available for adjudication, and, therefore, additional development is needed.  Specifically, the Board finds insufficient evidence available to distinguish the effects of the Veteran's service-connected disabilities as distinct conditions that render the Veteran in need of aid and attendance.  

In a September 2006 Aid and Attendance Statement, the VA clinician listed both service-connected and non-service-connected diagnoses as evidence of the Veteran's need for aid and attendance.  Specifically, the VA clinician identified the following diagnoses: severe chronic back pain and spinal stenosis (service-connected), fusion of the left elbow joint (service-connected), seizure disorder (not service-connected), coronary artery disease with several myocardial infarctions (service-connected), unsteady gait likely due to severe back pain (service-connected), peripheral neuropathy (not service-connected), abdominal aortic aneurysm (service-connected), and old cerebrovascular accident with visual field cut out (not service-connected).  The VA clinician indicated that the Veteran needs assistance with ambulation due to his unsteady gait and balance, and that he cannot drive due to his seizure disorder.  The VA clinician indicated that the Veteran attended to the wants of nature, but had bowel and bladder incontinence.  The VA clinician also noted no hemiplegia.  

Upon a VA Aid and Attendance examination in January 2007, the VA examiner indicated that the Veteran had diminished ability to protect himself from daily hazards due to dizziness, memory loss, and loss of balance.  The VA examiner also identified several cerebrovascular accidents and transient ischemic attacks, the left elbow joint fusion, and spinal stenosis as physical impairments that affect the Veteran's safety.  The VA examiner also identified impairments due to cervical spine arthritis (not service-connected), bilateral hip pain and weakness (service-connected), and residuals of a pelvic fracture.  In conclusion, the VA examiner opined that the Veteran's need for aid and attendance is "caused by his service connected intervertebral disc syndrome, [left] elbow immobility, and thigh muscle injury.  His non service connected [cerebrovascular accident] has minimal impact on his above condition."  

In a February 2013 Aid and Attendance Examination, the VA clinician listed both service-connected and non-service-connected diagnoses as evidence of the Veteran's need for aid and attendance.  Specifically, the VA clinician identified the following diagnoses: hypertension (not service-connected), coronary artery disease (service-connected), and cerebrovascular accident with left hemiparesis (not service-connected).  The VA clinician indicated that the Veteran needed assistance in feeding, bathing, and fine motor activities due to left-sided weakness.  In addition, the VA clinician indicated that the Veteran needed assistance in ambulating due to unsteady gait, chronic back pain, and hip pain.  The VA examiner also identified dizziness, loss of memory, and occasional bowel and bladder incontinence as impairments in the Veteran's ability to protect himself.  

In January 2014, a VA examiner conducted a review of the Veteran's claim file for the purposes of determining the need for aid and attendance.  At that time, the Veteran was residing in a nursing home and was unavailable for physical examination.  The VA examiner indicated that review of the claims file reflected impairments in memory, equilibrium, ambulation, and many self-care activities.  The VA examiner indicated the Veteran had several impairments of the left upper extremity, resulting in marked difficulty performing feeding, dressing, bathing, and grooming activities.  In conclusion, the VA examiner opined that the Veteran was in need of aid and attendance, and identified his service-connected coronary artery disease as "an important factor [] in his current disability."  

As indicated above, the Veteran contends that he is entitled to two separate L rates of SMC based on distinct service-connected disabilities that render him in need of aid and attendance.  Specifically, the Veteran contends that his service-connected cardiac conditions (coronary artery disease, arteriosclerosis, status post myocardial infarction, aortic aneurysm, and triple heart bypass) are of sufficient severity alone to warrant SMC under the L rate.  In addition, the Veteran contends that his remaining service-connected disabilities (notably his lumbar spine and left elbow disabilities) are also of such severity to warrant SMC under the L rate without consideration of his cardiac conditions.  The Board finds the medical evidence, as it is currently developed, insufficient in making such determination as there has been no attempt to delineate the distinct effects of the Veteran's service-connected disabilities.  Accordingly, the Board finds that the remand is needed for a VA examination and/or opinion to evaluate the severity of the Veteran's service-connected disabilities and their distinct and independent effect on the Veteran's need for aid and attendance.  

The Board is cognizant that the Veteran appears to currently reside in a nursing home facility.  Therefore, the Board is requesting that all reasonable accommodations necessary be made in the development of this claim.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record all updated VA treatment records for the Veteran. 

2. Then, schedule the Veteran for a VA Aid and Attendance Examination of all service-connected disabilities to determine the level of regular aid and attendance required by the Veteran.  The examination must be conducted by a VA physician, as required by law (see 38 U.S.C.A. § 1114(r)(2)).  All indicated tests and studies should be conducted.  The claims folder should be made available to the VA physician for review before the examination, and such review should be noted in the report.  It is requested that the guides for conducting aid and attendance examinations be used, and that all clinical findings as to the service-connected disabilities be set forth in detail.  

If the Veteran is unable to attend a VA examination due to his current medical condition, the AOJ should attempt to arrange for an on-site examination by the VA examiner at the Veteran's current residence.  If an on-site examination is not possible, the VA examiner is asked to offer the requested opinions following a comprehensive review of the claims file.  

The VA physician is requested to offer the following opinions: 

a. Do the Veteran's service-connected cardiac conditions (i.e., coronary artery disease, arteriosclerosis, status post myocardial infarction, aortic aneurysm, and triple heart bypass), as a whole and without consideration of any other disabilities, result in such impairment that it would require the aid and attendance of another individual to assist the Veteran in his activities of daily living (ADLs) and care?

b. Do the Veteran's remaining service-connected disabilities (e.g., lumbar spine disability, left elbow disability, bilateral hip disability, glaucoma), as a whole and without consideration of any other disabilities, result in such impairment that it would require the aid and attendance of another individual to assist the Veteran in his ADLs and care?

c. Does the Veteran require a higher level of care consisting of the daily personal health care services of a skilled provider without which the veteran would require hospital, nursing home or other institutional care?

If health care services of a skilled provider are needed, is the Veteran's current caregiver providing qualifying services (e.g., physical therapy, daily injections, placement of indwelling catheters, etc.) under a physician's regular (at least monthly) supervision or the supervision of a licensed health care professional?

For the purposes of the above opinions, the VA examiner, to the extent possible, should not consider the effects of non-service-connected disabilities (e.g., cervical spine arthritis, hypertension, residuals of a cerebrovascular accident, bilateral lower extremity peripheral neuropathy, diabetes mellitus, bladder incontinence, bilateral myopia) on the Veteran's need for regular aid and attendance.  

A thorough explanation should be provided for the opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


